COOK, Judge
(concurring in part and dissenting in part):
I am unable to accept the reading the majority give United States v. James, 5 M.J. 382 (C.M.A.1978), and United States v. To-*153bin, 17 U.S.C.M.A. 625,38 C.M.R. 423 (1968). Each of these cases involved uncharged misconduct that was directly and immediately entwined with evidence of the offense charged. In United States v. James, supra at 383, the Court “characterize[d]” the evidence of uncharged misconduct “as facts immediately related to the determination of guilt as to the charge successfully prosecuted.” In United States v. Tobin, supra at 631, 38 C.M.R. at 429, the uncharged misconduct was the unlawful entry into a hotel room. The Court concluded it was “unable to separate each entry from” the offenses charged; it noted that the entry “was obviously part and parcel of both” of the charged offenses.
The principal opinion does not identify any connection between accused’s possession of marihuana, the offense charged, and the alleged threat to injure Lang. Yet, it concludes that “no instruction on uncharged misconduct was required.” I disagree. My reading of the record convinces me that, as regards the merits, there is no connection whatever between the threat and the possession offense for which the accused was on trial. The trial judge concluded, correctly in my opinion, that as a result of the court members’ awareness of the uncharged misconduct, an appropriate instruction was necessary. Defense counsel, however, “specifically requested] that it not be given.” In that situation, the accused cannot now urge the absence of an instruction as reversible error. See my dissent in United States v. Grunden, 2 M.J. 116, 124 (C.M.A. 1977).
As to the accused’s contention regarding the alleged break in the chain of custody, I agree with the majority that adequate evidence supports the trial judge’s ruling admitting the marihuana into evidence. For the reasons indicated, I concur with them in reversing the decision of the Court of Military Review.